Citation Nr: 0900933	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-10 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating for individual 
unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington that denied entitlement to a TDIU.  
The veteran perfected a timely appeal of this determination 
to the Board.

In November 2008, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.


FINDING OF FACT

The veteran is unable to secure or follow a substantially 
gainful occupation as a result of two or more service-
connected disabilities, at least one such disability is 
ratable at 40 percent, and the veteran's combined disability 
rating is 70 percent.


CONCLUSION OF LAW

The criteria for establishing entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities are met.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), enacted November 9, 2000 and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
However, given the favorable action taken below, no 
discussion of the VCAA at this point is required.

The veteran argues that he is entitled to a TDIU.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.

In the instant case, the veteran has the following service-
connected disabilities: degenerative disc disease, currently 
rated 40 percent disabling; diabetes mellitus, type II, 
currently rated 20 percent disabling; narrowing C5-6-7 with 
spurring and nerve root compression, currently rated 20 
percent disabling; tinnitus, currently rated 10 percent 
disabling; right lower extremity sensory neuropathy 
associated with diabetes Type II, with erectile dysfunction, 
hypertension, nephropathy and atrophic skin changes, 
currently rated 10 percent disabling; left lower extremity 
sensory neuropathy associated with diabetes Type II, with 
erectile dysfunction, hypertension, nephropathy and atrophic 
skin changes, currently rated 10 percent disabling; residual 
fracture right thumb, currently noncompensable; and high 
frequency hearing loss, left ear, currently noncompensable.  
The veteran's current combined rating is 70 percent, 
effective July 6, 2005.

VA medical treatment records dated from October 2003 to 
September 2008 indicate treatment for back and neck 
disabilities.

An October 2003 VA note indicates stable back pain.  It also 
indicates that the veteran remained active and walked the 
golf course, but that he had pain after golfing, which was 
readily relieved by naproxen.

The veteran was afforded a VA examination in March 2004, at 
which time the veteran reported continuing back and neck 
pain.  He also reported that he was currently retired, that 
his greatest activity was doing yard work, that he golfed one 
time a week, and that, after golfing, he would have several 
days of recovery from exacerbation of his neck and back.  The 
veteran also reported using nonsteroidal anti-inflammatory 
medications, that he could walk a mile and a half before he 
had to sit down and rest due to low back pain, and that he 
could rake the lawn for ten minutes before he had to stop.  
The veteran was noted to have tenderness to percussion over 
the lower lumbar area but not in the cervical spine.  No 
muscle spasms were appreciated.  The veteran was able to walk 
on his heels and toes without difficulty.  He was diagnosed 
as having multilevel degenerative disc disease at the 
cervical spine and multilevel degenerative changes at the 
lumbosacral spine, both resulting in mild to moderate 
functional impairment. 

April 2004 VA notes indicate that the veteran complained of 
daily back and neck pain, but reported remaining active 
despite post-exertion pain.  August 2005 VA notes indicate 
that the veteran had back and neck pain, which gave him some 
difficulty sleeping, but that pain control was adequate with 
ibuprofen and daily activity.  The veteran was diagnosed as 
having stable osteoarthritic back/neck pain.

A completed Request for Employment Information in Connection 
with Claim for Disability Benefits form was received from the 
veteran's former employer in May 2004.  The form indicated 
that the veteran worked for his employer from April 1993 to 
September 2001 as a customer services specialist, that he 
worked 40 hours a week, and that concessions made to the 
veteran by reason of age or disability included ergonomic 
equipment such as the repositioning of his monitor, a swing-
tray keyboard, and a phone head set.  The form also indicated 
that the veteran's employment was terminated due to 
retirement.

The veteran was afforded a VA examination in August 2005.  On 
examination, the veteran reported problems sleeping due to 
neck pain.  He also reported that when he worked out in the 
garden helping his wife he usually had back pain for two to 
three days before it calmed down, but that he did not have 
incapacitating pain.  On examination, there were no spasms or 
atrophy of the back.   It was noted that the veteran did not 
require any assistive device, that his gait and station 
appeared to be adequate, and that he reported endurance lack 
with walking, especially going uphill, primarily being 
limited by pain in the spine.  

February 2006 notes indicate that the veteran complained of 
back and neck pain but had no change in the quality of pain.  
It was noted that he had daily discomfort, but that it was 
not disabling, and that he had reasonable relief with 
ibuprofen and codeine.  September 2006 notes indicate 
complaints of chronic neck, back, and positional arm pain, 
which interfered with activity, and that the veteran 
maintained daily physical activity and had reasonable control 
with codeine.

A September 2006 note from the veteran's treating VA 
physician states that the veteran had severe, chronic back, 
neck, and arm and dysfunction pain due to osteoarthritis, 
which limited his mobility and stamina.  It also indicated 
that the veteran was unemployable due to his arthritis.  

The veteran was afforded a QTC examination in January 2007.  
At the time, the veteran reported stiffness in the mornings 
and after driving or sitting for a long time.  He also 
reported pain with almost any flexion, walking, head and neck 
movement, and moving about.  The veteran stated that his 
condition did not cause incapacitation, but that he had 
general back pain with daily activities and pain moving his 
head, neck, and arms.  Posture and gait were within normal 
limits, and the veteran did not require an assistive device 
for ambulation.  On examination, the veteran had pain with 
all neck motions, but good spontaneous cervical moment during 
the interview and while dressing.  Examination of the 
thoracolumbar spine revealed no evidence of radiating pain on 
movement, slight muscle spasm was present in the paraspinous 
muscles in the lumbar area, and there was tenderness noted on 
examination to any touch anywhere.  It was noted that the 
limit of motion due to pain in all direction was 
inconsistent, but that the veteran seemed to have pain with 
back motion generally.  It was noted that when observing the 
veteran's spontaneous movements when dressing, speaking, and 
departing the clinic area, the veteran moved without limp or 
guarding.  The examiner noted that most movements involved 
painful bending of the axial spine, which meant that there 
was discomfort or pain with most movements associated with 
occupational activities.

The veteran was afforded another QTC examination in September 
2007.  The veteran's posture and gait were within normal 
limits, and he did not need an assistive device for 
ambulation.  It was noted that there was no evidence of 
radiating pain on movement, no evidence of muscle spasm, 
tenderness of the cervical and para spinus muscles, and no 
evidence of radiating pain on movement.  

After reviewing the record, resolving doubt in the veteran's 
favor, the Board finds that the veteran is entitled to a 
TDIU.

Specifically, the Board finds the evidence with respect to 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected neck and low back disabilities to be in relative 
equipoise.  The only medical opinion of record regarding 
whether the veteran's service-connected disabilities render 
him unemployable is the September 2006 note from the 
veteran's treating VA physician, which states that the 
veteran is unemployable due to his arthritis, which causes 
severe, chronic back, neck, and arm and dysfunction pain, and 
limited mobility and stamina.  The only other reference to 
occupational impairment in any medical opinion of record is 
the January 2007 QTC examiner's notation that most movements 
involved painful bending of the axial spine, which meant that 
there was discomfort or pain with most movements associated 
with occupational activities.  The opinion of the January 
2007 QTC examiner is not inconsistent with the September 2006 
opinion, and there is no medical opinion of record indicating 
that the veteran is not unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected neck and low back disabilities.

The Board notes that prior to the September 2006 opinion of 
the veteran's treating VA physician, the record does not 
indicate that the veteran was unable to secure or follow a 
substantially gainful occupation.  Rather, the medical record 
indicates that the veteran's back and neck pain was 
controlled and that he engaged in regular daily activity.  
Specifically, the Board recognizes that, on March 2004 VA 
examination, the veteran reported golfing once a week and 
doing yard work, and that the VA examiner opined that both 
the veteran's low back and neck disabilities resulted in only 
mild to moderate functional impairment.  Also, the February 
2006 VA note indicates that the veteran complained of back 
and neck pain, but that such pain was not disabling, and that 
he had reasonable relief with ibuprofen and codeine.  
Moreover, the Board notes the completed Request for 
Employment Information in Connection with Claim for 
Disability Benefits form received from the veteran's former 
employer in May 2004 indicating that the veteran worked for 
his employer from April 1993 to September 2001 as a customer 
services specialist and that the veteran's employment was 
terminated due to retirement.

However, again, the only medical opinion of record regarding 
whether the veteran's service-connected disabilities rendered 
him unemployable is the September 2006 note from the 
veteran's treating VA physician, which indicates that the 
veteran is unemployable due to his neck and back 
disabilities.  The January 2007 QTC examiner's comments 
regarding occupational impairment due to such back and neck 
disabilities is not inconsistent with the September 2006 
note, and there is no medical opinion of record indicating 
that the veteran is not unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected neck and low back disabilities.  Thus, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected neck 
and low back disabilities.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's low back disability is ratable at 40 percent, 
and his combined rating is 70 percent.  Thus, the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of two or more service-connected disabilities, at 
least one such disability is ratable at 40 percent, and the 
veteran's combined disability rating is 70 percent.  
Accordingly, a TDIU is warranted.


ORDER

A TDIU is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


